In light of the overwhelming evidence of guilt, including the unequivocal corporeal identification of the defendant by two of the complainants, we find that the alleged trial errors were harmless (see, People v Crimmins, 36 NY2d 230).
Further, we are satisfied that the sentencing court considered all appropriate factors in imposing sentence upon the defendant and we find no reason to substitute our discretion for that of the sentencing court (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Lazer, Mangano and Lawrence, JJ., concur.